Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 10, 2022.
Claim 3 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of organometallic compound, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 10, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2018/0273707) in view of Yuan (US 2015/0140318).
	Regarding claim 1, Price discloses, a three-dimensional (3D) printing kit (abstract), comprising: a build material composition including polymer particles (polyamides, [0031]) and a compound dry-mixed with the polymer particles to prevent Coulombic agglomeration of the build material composition during pneumatic conveyance of the build material composition (further comprise an antistatic agent which would have the claimed functionality and therefore could be used with the intended use, [0050]); and a fusing agent to be applied to at least a portion of the build material composition during 3D printing (selective application of absorbers, [0056]), the fusing agent including an energy absorber to absorb electromagnetic radiation to coalesce the polymer particles in the at least the portion ([0056]).
	Price teaches a kit substantially as claimed. Price is silent as to the particular antistatic agent that is present.
	However, solving the same problem of an anti-static agent for printing (abstract), Yuan teaches an organometallic compound (organometallic, abstract, [0032] [0037-38] [0047]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Price such that the anti-static agent is an organometallic because Price is silent as to the antistatic agent and [0037] of Yuan teaches an organometallic material as being a known antistatic agent predictable to function as an antistatic agent.
	Regarding claim 2, Price as modified teaches wherein the polymer particles are polyamides (Price [0031]).
Regarding claim 6, Price as modified teaches wherein the organometallic compound is present in an amount from about 0.1 weight percent (wt.%) to about 10 wt.% based on a total weight of the build material composition (0.01 to 10 wt % Price [0050]; 10%, Yuan [0047]).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2018/0273707) in view of Yuan (US 2015/0140318) as applied to claim 1 above, and further in view of MacLachlan (Metal-Containing π-Conjugated Polymers).
	Regarding claim 4, Price in view of Yuan teaches a kit substantially as claimed. Price in view of Yuan does not teach wherein the organometallic compound comprises a polymer with a conjugated pi-orbital backbone.
	However, in the same field of endeavor of antistatic materials (p. 161 and 210), MacLachlan teaches wherein the organometallic compound comprises a polymer with a conjugated pi-orbital backbone (p. 209-210).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Price such that the anti-static agent is a π-conjugated metallopolymer because 210 of MacLacklan teaches such compounds have antistatic compounds and would be predictable to function as an antistatic agent.
Regarding claim 5, Price as modified teaches wherein the polymer with the conjugated pi-orbital backbone is selected from the group consisting of poly(metalyne), poly(metallophthalocyanines), metal poly(benzodithiolene), poly(metalloethylene terathiolate), poly(metal tetrathio-oxalate), and combinations thereof (various examples of poly(metalynes), MacLachlan p. 168-70, 191).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price (US 10,442,901) teaches subject matter similar to Price (US 2018/0273707), cited above. Yuan (US 11,028,299) teaches subject matter similar to Yuan (US 2015/0140318), cited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744